United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS         October 22, 2003
                       FOR THE FIFTH CIRCUIT
                                                          Charles R. Fulbruge III
                                                                  Clerk

                           No. 03-40351
                         Summary Calendar



UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

NANCY KELLEY THETFORD COOPER,

                                    Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
                for the Eastern District of Texas
                     USDC No. 4:02-CR-101-ALL
                       --------------------

Before SMITH, DeMOSS, and STEWART, Circuit Judges.

PER CURIAM:*

     Nancy Kelley Thetford Cooper appeals her sentence following

her guilty plea conviction of bank fraud.   Cooper argues that the

district court abused its discretion in departing upward from the

Sentencing Guidelines range and that the district court erred in

refusing to group the present offense with an offense for which

Cooper had previously been sentenced.   The district court did not

abuse its discretion, as the district court relied upon


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 03-40351
                                -2-

permissible factors not already taken into consideration by the

Sentencing Guidelines in deciding to depart.   See United States

v. Ravitch, 128 F.3d 865, 871 (5th Cir. 1997); U.S.S.G. § 4A1.3

(1998).   The district court did not err in refusing to group the

present offense with an offense for which Cooper had previously

been sentenced.   See United States v. Tolbert, 306 F.3d 244, 247-

48 (5th Cir. 2002).

     AFFIRMED.